
	
		II
		111th CONGRESS
		1st Session
		S. 606
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a Veterans Corps program.
	
	
		1.Veterans CorpsSection 122(a) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12572(a)) is amended—
			(1)by redesignating paragraph (15) as
			 paragraph (16); and
			(2)by inserting
			 after paragraph (14) the following:
				
					(15)A Veterans Corps program that—
						(A)identifies unmet needs of veterans through
				activities such as—
							(i)promoting community-based efforts to meet
				the unique needs of military families while a family member is deployed and
				upon that family member’s return home;
							(ii)recruiting
				veterans, particularly returning veterans, into service opportunities;
							(iii)working to
				assist veterans in developing their educational opportunities, including
				opportunities for professional certification;
							(iv)promoting
				efforts within the community to serve the needs of veterans and active duty
				military members;
							(v)assisting
				veterans in developing mentoring relationships with economically disadvantaged
				students; and
							(vi)developing
				projects to assist disabled and older veterans; and
							(B)establishes, and meets or exceeds,
				performance indicators relating to the activities described in subparagraph
				(A), including—
							(i)the number of housing units created for
				veterans;
							(ii)the number of
				veterans who pursue educational opportunities;
							(iii)the number of
				veterans receiving professional certification;
							(iv)outreach efforts
				to service organizations serving the needs to veterans;
							(v)the number of
				veterans engaged in service opportunities;
							(vi)the number of
				military families assisted by organizations while the family member is deployed
				and when the family member returns from deployment;
							(vii)the number of
				economically disadvantaged students engaged in mentoring relationships with
				veterans;
							(viii)projects
				designed to meet identifiable public needs with a specific emphasis on projects
				in support of veterans, especially disabled and older veterans;
							(ix)another indicator
				relating to education or skill attainment that assists in providing veterans
				with the skills to address identifiable public needs, that is approved by the
				Corporation; and
							(x)other additional
				indicators that improve the lives of veterans and families of individuals
				deployed in service, that the Corporation, in consultation with the Department
				of Veterans Affairs, establishes for a given
				year.
							.
			
